        1        WO
        2                                                                                             MW

        3
        4
        5
        6                         IN THE UNITED STATES DISTRICT COURT
        7                               FOR THE DISTRICT OF ARIZONA
        8
                                                               No. CV-20-00450-PHX-MTL (JZB)
        9    Satwinder Singh,
       10                            Petitioner,               ORDER
             v.
       11
       12    Chad Wolf, et al.,
       13                            Respondents.
       14
       15             Petitioner Satwinder Singh has filed, through counsel, a Petition for Writ of Habeas
       16   Corpus under 28 U.S.C. § 2241 (Doc. 1) and an Emergency Motion to Stay (Doc. 2). The
       17   Court will enter a temporary stay of removal and call Respondents to answer the Petition.
       18   I.        Background
       19             Petitioner is a native and citizen of India. On June 23, 2019, he entered the United
       20   States without inspection at an unknown location and was encountered and taken into
       21   custody by the United States Department of Homeland Security (DHS). (Doc. 1-1 at 2,
       22   6-9.) Petitioner was determined to be inadmissible to the United States and placed in
       23   expedited removal proceedings pursuant to Immigration and Naturalization Act (INA)
       24   § 235(b)(1), 8 U.S.C. § 1225(b)(1). Petitioner expressed a fear of persecution or torture if
       25   returned to India and was referred for a credible fear determination. Petitioner was then
       26   transferred and detained in the CoreCivic La Palma Correctional Center in Eloy, Arizona.
       27   (Id.)
       28


TERMPSREF
            1          On August 12, 2019, Petitioner received a credible fear interview. (Doc. 1-1 at
            2   6-24.) An asylum officer found Petitioner was credible but determined that he had not
            3   established a credible fear of persecution or torture if removed to India. (Id. at 4, 6-9,
            4   25-27.) The asylum officer reasoned in part that Petitioner had “not established a credible
            5   fear of persecution . . . because . . . [he had] not indicated that [he was] harmed in the past,
            6   and there is no significant possibility that [he] could establish in a full hearing that the harm
            7   [he fears] is well founded,” and had “not established a credible fear of torture . . . because
            8   . . . [he had] not established that there is a significant possibility that . . . [he] would suffer
            9   severe physical or mental pain or suffering.”1 (Id. at 4; but see id. at 25-27.) The
        10      determination was approved by a supervisory asylum officer (id. at 9), and on August 14,
        11      2019, Petitioner was ordered removed from the United States (id. at 4). Petitioner
        12      requested review of the credible fear determination by an Immigration Judge (IJ) (id. at 2-
        13      4), and on August 20, 2019, the IJ affirmed the asylum officer’s credible fear
        14      determination.2
        15      II.    Petition
        16             In his Petition, Petitioner names Acting DHS Secretary Chad Wolf, United States
        17      Attorney General William Barr, Acting United States Immigration and Customs
        18      Enforcement (ICE) Director Matthew T. Albence, Acting USCIS Director Kenneth
        19      Cuccinelli, former ICE Phoenix Field Office Director Henry Lucero, and CoreCivic Adams
        20      County Correctional Center Warden Shawn Gillis as Respondents.3 Petitioner asserts that
        21             1
                        The asylum officer also found there was not a significant possibility that Petitioner
        22      could establish eligibility for humanitarian asylum based on the severity of the past
                persecution. (Doc. 1-1 at 25-27.)
        23             2
                        See Executive Office for Immigration Review (EOIR) Telephonic Case Status
        24      Information System (Ph. 1-800-898-7180) (last accessed Mar. 3, 2020).
                       3
        25               Under the rationale articulated in Armentero, infra, and in the absence of authority
                addressing who is the proper respondent in immigration habeas corpus proceedings under
        26      § 2241, the Court will not dismiss Respondents or the Petition for failure to name a proper
                respondent at this stage of the proceedings. See Armentero v. INS, 340 F.3d 1058, 1071-
        27      73 (9th Cir. 2003) (finding the DHS Secretary and the Attorney General were proper
                respondents), withdrawn, 382 F.3d 1153 (9th Cir. 2004) (order); see also Rumsfeld v.
        28      Padilla, 542 U.S. 426, 435 n.8 (2004) (declining to resolve whether the Attorney General
                is a proper respondent in an immigration habeas corpus petition).


TERMPSREF
                                                               -2-
            1   this Court has habeas corpus jurisdiction to review his claims pursuant to the Ninth
            2   Circuit’s decision in Thuraissigiam v. U.S. Dep’t of Homeland Sec., 917 F.3d 1097 (9th
            3   Cir. 2019), cert. granted, No. 19-161 (Oct. 18, 2019).
            4          Petitioner brings three grounds for relief. In Grounds One and Two, Petitioner
            5   claims that his credible fear proceedings denied him a fair and meaningful opportunity to
            6   apply for relief in violation of the governing statute, the implementing regulations, and the
            7   Due Process Clause of the Fifth Amendment. Petitioner alleges the asylum officer failed
            8   to employ the required non-adversarial procedures when conducting his credible fear
            9   interview, improperly allocated the burden of proof, and misapplied the relevant
        10      regulations and binding case law when evaluating his credible fear claim. In Ground Three,
        11      Petitioner requests attorney’s fees and costs under the Equal Access to Justice Act.
        12             In his demand for relief, Petitioner asks the Court to: (1) determine that his expedited
        13      removal order violated his statutory, regulatory, and constitutional rights and, as a result,
        14      he is being detained in violation of the law; (2) vacate the expedited removal order; and (3)
        15      order that he “be provided a new, meaningful opportunity to apply for asylum and other
        16      relief from removal.” (Doc. 1 at 17-18.)
        17             The Court asks that Respondents Wolf, Barr, Albence, Cuccinelli, Lucero, and
        18      Gillis answer the Petition.
        19      III.   Emergency Motion to Stay
        20             Petitioner moves the Court to stay his removal from the United States while this
        21      action is pending. (Doc. 2 at 12.) He reports that “ICE has already received his travel
        22      document to return him to India,” and his removal is therefore “imminent.” (Id. at 1.)
        23             The Ninth Circuit Court of Appeals has mandated that “a petitioner seeking a stay
        24      of removal must show that irreparable harm is probable and either: (a) a strong likelihood
        25      of success on the merits and that the public interest does not weigh heavily against a stay;
        26      or (b) a substantial case on the merits and that the balance of hardships tips sharply in the
        27      petitioner’s favor.” Leiva-Perez v. Holder, 640 F.3d 962, 970 (9th Cir. 2011) (discussing
        28      application of Nken v. Holder, 556 U.S. 418, 444 (2009)).


TERMPSREF
                                                             -3-
            1          The Court finds that the potential interests of justice associated with the irrevocable
            2   nature of removal warrants issuing a temporary stay of removal. In Thuraissigiam, the
            3   Ninth Circuit Court of Appeals held 8 U.S.C. § 1252(e)(2)’s statutory restriction on habeas
            4   corpus review violated the Suspension Clause as applied to Thuraissigiam. On that basis,
            5   the district court’s initial decision was reversed, and the Ninth Circuit remanded the matter
            6   with instructions to exercise jurisdiction and “consider Thuraissigiam’s legal challenges to
            7   the procedures leading to his expedited removal order.” 917 F.3d at 1119.
            8          Similarly, here, Petitioner has raised legal challenges to the process leading to his
            9   expedited removal order and alleged circumstances which, if true, would present a
        10      substantial case on the merits. This is, of course, without prejudice to Respondents
        11      demonstrating the contrary. Because removal would deprive him of the relief he seeks –
        12      asylum in the United States – he has also shown that it is probable that he would suffer
        13      irreparable harm absent a stay.
        14             Lastly, the balance of hardships tips in Petitioner’s favor. A stay will maintain the
        15      status quo until Respondents have had an opportunity to answer the Petition and will
        16      facilitate a considered review of the parties’ arguments by the Court and a reasoned
        17      decision on the issues presented. Accordingly,
        18      IT IS ORDERED:
        19             (1)    Petitioner’s Emergency Motion to Stay (Doc. 2) is granted and a temporary
        20      stay of removal is entered. Respondents are enjoined from removing Petitioner Satwinder
        21      Singh (A# 201-741-684) from the United States pending further order of this Court.
        22             (2)    The Clerk of Court shall serve: (1) a copy of the Summons, (2) the
        23      Petition (Doc. 1), (3) the Emergency Motion to Stay (Doc. 2), and (4) this Order upon the
        24      United States Attorney for the District of Arizona by certified mail addressed to the civil
        25      process clerk at the office of the United States Attorney pursuant to Rule 4(i)(1)(A) of the
        26      Federal Rules of Civil Procedure. The Clerk of Court shall also send by certified mail a
        27      copy of the Summons, the Petition, the Emergency Motion to Stay, and this Order to the
        28      United States Attorney General pursuant to Rule 4(i)(1)(B) and to Respondents Wolf, Barr,


TERMPSREF
                                                            -4-
            1   Albence, Cuccinelli, Lucero, and Gillis pursuant to Rule 4(i)(2) of the Federal Rules of
            2   Civil Procedure.
            3          (3)    Respondents shall have 30 days from the date of service to answer the
            4   Petition (Doc. 1). Respondents shall not file a dispositive motion in place of an answer
            5   absent leave of Court.
            6          (4)    Petitioner shall have 15 days from the filing of Respondents’ Answer to the
            7   Petition to file a Reply. Failure to file a Reply may be deemed as consent to the denial of
            8   the Petition on the grounds presented in Respondents’ Answer.
            9          (5)    Petitioner must file a “Notice of Change in Status” with the Clerk of Court
        10      within 5 days of any material change in Petitioner’s immigration or custody status.
        11      Petitioner may not include a motion for other relief with the Notice.
        12             (6)    This matter is referred to Magistrate Judge John Z. Boyle pursuant to Rules
        13      72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a report
        14      and recommendation.
        15             (7)    The Clerk of Court shall email a copy of this Order to the Immigration TRO
        16      Distribution List.
        17             Dated this 4th day of March, 2020.
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                            -5-
